Citation Nr: 1543501	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer as secondary to Agent Orange exposure.   

2.  Entitlement to service connection for peripheral neuropathy as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus as secondary to Agent Orange exposure.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in May 2015, and a transcript of the hearing is associated with his claims folder.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has submitted credible evidence of in-service Agent Orange exposure.  

2.  He now is disabled by prostate cancer.  

3.  The Veteran's peripheral neuropathy is not the acute, subacute, or early onset type, was not manifest in service or to a degree of 10 percent within 1 year of separation, and is unrelated to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the claim for service connection for prostate cancer has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

As for the claim for service connection for peripheral neuropathy, adequate notice was provided in April 2012.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA peripheral neuropathy review was conducted by a VA health care provider in January 2015.  It and the rest of the information and evidence of record contains sufficient competent medical evidence to decide the claim and the evidence does not indicate that the claimed peripheral neuropathy may be associated with an established service event, disease, or injury, and so further examination is not necessary.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record, and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignancy and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute, subacute, or early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (2014, 2015).

To warrant service connection based on herbicide exposure, prostate cancer must be manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  With regard to peripheral neuropathy, effective September 6, 2013, VA recently amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763 - 54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In summary, under the regulatory amendment, to warrant service connection, "early-onset" peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Service treatment records are silent for reference to prostate cancer and peripheral neuropathy.  The Veteran also denied having or having had relevant symptoms for either of them on service discharge examination in June 1970, and pertinent findings in regard to them were normal at that time.  

A September 2001 private medical record shows that the Veteran was there for his annual examination and that he offered no complaints of weakness, tingling, or numbness of his extremities.  A June 2003 private medical record states that the Veteran had a 1 year history of pain when walking.  He denied any sensory change.  August and September 2003 private medical records report histories of pain in the Veteran's legs which began about 1 year prior.  A November 2003 private medical record states that the initial diagnosis was elusive, but that the Veteran had demyelinating polyneuropathy.  A March 2004 private medical record states that the Veteran developed left hand numbness and weakness 3 weeks prior.  A September 2005 private medical record reports that the Veteran had an approximately 5-year history of increasing thigh pain as well as numbness and paresthesias in the feet.  An October 2005 private medical record states that the Veteran had a 3 year history of pain in his lower extremities.  An November 2005 private medical record reports an approximately 5 year history of increasing thigh pain as well as numbness and paresthesias in the Veteran's feet.  A January 2010 private medical record shows that the Veteran has peripheral neuropathy.  

Prostate cancer is shown in October 2011 VA medical records, and the Veteran has had a transurethral resection of the prostate. 

First, the Board finds that there is credible evidence that the Veteran was exposed to Agent Orange in service.  His service personnel records show that he served in the Air Force in Ubon, Thailand for about a year from March 1968.  He has provided credible testimony in July 2013 and May 2015 that he spent time near the perimeter, that he served out at the end of the runway 7 days per month, and that F4's would turn on their afterburners after taking off and push dust and debris from outside of the base onto the base while he was there.  His service personnel records show VSM Air OffCamp Phase III (4/1-10/31/68), that he was a Leading Crew Member 555 TFS Ubon RTAFB Thailand from 3/16/68 to 5/11/68, and that he was then a Wpns Mech there until serving at Eglin AFB FLA from 4/12/69 to about 7/21/70.  An April 2003 VA Memo which is in his claims folder indicates that Air Force Veterans who served on or near the perimeters of military bases in Thailand, including Ubon Air Base, between February 1961 and May 1975 may have been exposed to herbicides and may qualify for VA benefits.  The Veteran has described the perimeter of the base as dirt and rock, and has indicated that that Agent Orange was stored at Ubon Air Base while he was there, and that it was used to defoliate the perimeter of the base.  The Board accepts these statements as facts showing the Veteran's Agent Orange exposure at Ubon Air Base  in light of all of the evidence.  

Next, the Veteran has a current diagnosis of prostate cancer.  In light of the above, service connection is warranted for his prostate cancer as presumptively due to in-service Agent Orange exposure.  

Next, the Veteran has a diagnosis of peripheral neuropathy.  However, the only type of peripheral neuropathy which enjoys a presumption of service incurrence based on in-service Agent Orange exposure is acute or subacute or early onset peripheral neuropathy.  Formerly, acute or subacute peripheral neuropathy meant transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within 2 years of date of onset.  More recently, the term has been changed to early onset peripheral neuropathy.  However, to warrant service connection for it presumptively based on Agent Orange exposure, it must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to Agent Orange in service.  

The Veteran testified in May 2015 that he started noting tingling in his toes in 1970 or 1971.  However, the preponderance of the evidence indicates that the Veteran's peripheral neuropathy had its onset after September 2001.  At that time, the Veteran denied complaints of weakness, tingling, and numbness in his lower extremities, and the first complaints of lower extremity pain were in June 2003, with the diagnosis of peripheral neuropathy coming after this.  The later reports mentioned above from between August 2003 and September 2005 reinforce the conclusion that his peripheral neuropathy was not present until after September 2001.  As late as June 2003, the Veteran denied any sensory changes in his legs in a health care setting concerning leg pain complaints, and in January 2015, a VA health care provider certified that a review of the evidence of record revealed no complaints, symptoms, or diagnoses that may be related to early onset peripheral neuropathy.  The information the Veteran gave for health care purposes is deemed more credible than his May 2015 testimony of having symptoms in 1970 or 1971, as it was in a health care setting, rather than in a compensation setting, and the records as a whole strongly tend to negate the existence of numbness and other symptoms of peripheral neuropathy in the Veteran's lower extremities prior to 2003.  

The preponderance of the evidence indicates that the Veteran's peripheral neuropathy was not manifest in service or to a degree of 10 percent within 1 year of service discharge, and that it is unrelated to service.  Accordingly, service connection is not warranted for it.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for prostate cancer is granted.  

Service connection for peripheral neuropathy is denied.   


REMAND

The most recent VA medical records which are contained in the Veteran's claims folder are dated in May 2013.  A May 2011 VA glucose was high.  June and September 2011 VA (serum) glucoses were high according to a December 2011 VA medical record.  A June 2011 VA medical record shows a normal urine glucose.  Urine glucoses were negative in October and December 2011.  On private evaluation in May 2012, there was an impression of glucose intolerance.  Repeat hemoglobin A1c in 6 months was ordered.  An October 2012 glucose had been normal according to a January 31, 2013 VA medical record, and November 2012 and January 29, 2013 urine glucoses had been negative.  In February 2013, high glucoses were noted to have been obtained on 3 consecutive days from January 31 to February 2, 2013, and impaired fasting glucose was assessed.  A February 3, 2013 cardiology note reports an assessment of no diabetes.  A February 4, 2013 glucose was normal.  An August 2013 abstract contained in the Veteran's claim folder indicates that he was admitted for 2 days that month for an ICD implant.  No further information was provided.    

During the Veteran's May 2015 hearing, which was more than 2 years after the most recent VA medical records which are of record, he testified that he has 6 VA doctors, for different reasons, and that 3 or 4 of them say he is diabetic, and that 1 or 2 says he is borderline or not diabetic.  It is unclear to the Board whether the Veteran has diabetes mellitus, and if so, whether it is type I or II.  It may be that additional records of treatment which the Veteran has received since May 2013 shed additional light on this matter, and the Board finds that after these are obtained, a VA examination as indicated below should be obtained to help resolve this issue, in order to assist the Veteran in accordance with 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records of treatment which the Veteran has received which tend to indicate whether or not he has diabetes mellitus, including all additional VA medical records of treatment which he has received since May 2013.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether he has diabetes mellitus, and if so, whether it is type I or type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner must consider the treatment reports of record as well as any examination and/or laboratory findings which may be necessary, and render an opinion as to whether the Veteran has diabetes mellitus, and if so, whether it is type I or type II.  A complete rationale for the opinion rendered should be provided.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


